internal_revenue_service number release date index number ------------------------------------------------- -------------------------------------------- ------------------------------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-109110-10 date date legend legend taxpayer --------------------------------------------------- ------------------------------------------------------------- --------------------------------------------------- business ---------------------------------------------------------------- sub1 ------------------------------------------------ ------------------------------------------------------------- ------------------------------------------------ sub2 ------------------------------------------------------------- ------------------------------------------ statea stateb date1 date2 date3 a b c ---------- ------------- -------------------------- ------------------- --------------------- ----------------- ---- ---- plr-109110-10 d e f g i j m n o p agency exchange junior debt obligations jurisdictiona -- ------------- ------ ------ ------------- ---------------- -------- ----------- ---- ------ ------- ------------------------------------ --------------------------------------------------------------------------------- --------------------------------------- new term loans --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- owner petition date senior secured_obligations --------------------------------------------------------------------------------- -------------------------- ------------------------------------------------------------- --------------------------------------------------------------------------------- term_loan ------- ------------------------------------------------------- -------------------------------------------------------------------------------- plr-109110-10 dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the series of proposed transactions described below the proposed transaction additional information was submitted by letter dated date the information provided in that request and in the subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is the common parent of an affiliated_group of domestic corporations filing a consolidated federal_income_tax return on the basis of a calendar_year and whose members each use an accrual_method of accounting the taxpayer group taxpayer group owns and operates business taxpayer is a holding_company and directly owns all of the issued and outstanding_stock of two domestic corporations sub1 and sub2 both of which are members of taxpayer group in addition sub1 and sub2 own directly and indirectly interests in a variety of entities including corporations both members and non-members of taxpayer group limited_liability companies and joint ventures as of date1 taxpayer had a shares of a single class of common_stock outstanding which prior to date2 were publicly traded on the exchange taxpayer’s outstanding shares are owned approximately b percent by unrelated third parties approximately c percent by owner and approximately d percent by taxpayer’s directors and officers taxpayer has no shares of preferred or preference stock outstanding on petition date taxpayer and its subsidiaries filed voluntary petitions in the united_states bankruptcy court for jurisdictiona the bankruptcy court seeking relief under title of the united_states bankruptcy code on petition date taxpayer had approximately dollar_figuree in third party debt and other liabilities taxpayer’s third party debt is a mixture of senior secured and unsecured subordinated instruments including senior secured_obligations and junior debt obligations taxpayer and its subsidiaries jointly and severally unconditionally and irrevocably guaranteed complete payment and performance with respect to term_loan substantially_all of the assets of taxpayer group are pledged as security for term_loan taxpayer modified term_loan on date3 plr-109110-10 treating such modification as a deemed exchange for federal_income_tax purposes pursuant to sec_1_1001-3 in addition to senior secured_obligations and junior debt obligations various intercompany obligations exist between or among taxpayer sub1 and sub2 the intercompany notes for all of the intercompany notes the applicable creditor’s basis is equal to the adjusted_issue_price of each obligation summary of plan pursuant an agreement and plan of merger within the approved bankruptcy plan taxpayer will merge downstream with and into sub1 with sub1 surviving the merger immediately after the effective date of such merger sub1 will own all the stock of sub2 and taxpayer’s historic creditors will control sub1 in connection with the merger sub1 will issue a combination of shares of class a common_stock limited-vote class b common_stock together with the class a common_stock the new common_stock and or warrants to purchase shares of class b common_stock together with the new common_stock the new equity pursuant to the approved bankruptcy plan claims arising under the senior secured_obligations are classified as senior claims the senior claims will be exchanged on a pro-rata basis for i the new term loans and ii a combination of new common_stock and warrants together representing f percent of the new equity claims arising under the junior debt obligations and any other unsecured claims that are not an administrative priority tax or other priority claim will be classified as general unsecured claims the general unsecured claims will be exchanged on a pro-rata basis for i a combination of new common_stock and warrants together representing g percent of the new equity and ii dollar_figurei in cash the new equity will be allocated to senior claim holders and general unsecured claim holders respectively according to the equity allocation mechanism described in taxpayer’s submission transactions preceding the proposed transaction pursuant to the approved bankruptcy plan prior to the proposed transaction taxpayer and sub1 will offset sub1’s intercompany note to taxpayer to the a extent of taxpayer’s intercompany note to sub1 sub1 will contribute agency licenses currently held by sub1 to a newly formed b single member llc wholly owned by sub1 taxpayer will contribute at least dollar_figurej of sub2’s intercompany note to taxpayer to c the capital of sub2 plr-109110-10 taxpayer will contribute the entire amount of sub1’s intercompany note to d taxpayer as reduced by the offset in step a to the capital of sub1 sub1 will change the state of its incorporation from statea to stateb the sub1 e reincorporation proposed transaction pursuant to the approved bankruptcy plan taxpayer will merge downstream with and into sub1 and sub1 will survive the merger the merger in the merger all of taxpayer’s assets will be transferred to sub1 and sub1 will assume any liabilities of taxpayer that are not extinguished by order of the bankruptcy court the assumed_liabilities as consideration in the merger the merger consideration the senior claim holders will receive on a pro-rata basis in respect of such claims i the new term loans and ii a combination of new common_stock and warrants together representing f percent of the new equity the general unsecured claim holders will receive on a pro-rata basis in respect of such claims i a combination of new common_stock and warrants together representing g percent of the new equity and ii dollar_figurei in cash the holders of common shares of taxpayer will receive no consideration in respect of their shares and such shares will be cancelled post-transaction corporate and capital structure following the proposed transaction sub1 will be the sole owner of sub2 sub1 and sub2 each will continue their respective historic operations the structures of the sub1 subgroup and the sub2 subgroup will remain unchanged with the exception of the creation of the new llc intended to hold agency licenses for sub1 following the proposed transaction sub1 will have outstanding class a common_stock limited-vote class b common_stock and warrants to purchase class b common_stock the class a common_stock will be voting common_stock the class b common_stock will possess the same economic rights as the class a common_stock but will be limited as to voting rights each share of class b common_stock will be convertible into shares of class a common_stock upon the satisfaction of certain agency restrictions the warrants to purchase class b common_stock will have an exercise price of dollar_figurem per share and a term of n the warrants will not have voting rights but will be freely transferable and will have equivalent distribution tender and consideration rights to the class a and class b common_stock plr-109110-10 equity incentive program not less than o percent and no greater than p percent on a fully diluted basis of the issued and outstanding new common_stock and new common_stock issuable upon exercise of the warrants will be reserved for issuance as options in connection with sub1’s equity incentive program agency trust in order to expedite the emergence of sub1 from bankruptcy in the event agency approval has not been granted the approved bankruptcy plan contemplates that sub1 may emerge from bankruptcy upon the transfer of control from the debtors to a_trust subject_to continuing jurisdiction and oversight of the bankruptcy court pending agency approval the agency trust in connection with this ruling_request taxpayer makes the following representations representations a taxpayer will be under_the_jurisdiction_of_the_bankruptcy_court in a case under title of the bankruptcy code at the time of the proposed transaction b the agreement and plan of merger that will be approved by the bankruptcy court as part of the approved bankruptcy plan will constitute a plan_of_reorganization for purposes of sec_368 c in the proposed transaction sub1 will acquire more than percent of the fair_market_value of the gross assets held by taxpayer including the stock of and intercompany interests in affiliates as of the petition date and more than percent of the fair_market_value of the operating_assets held by taxpayer including the stock of and interests in affiliates as of the petition date for purposes of this representation operating_assets include stock in sub2 stock in sub1 the sub2 intercompany note to parent and the sub1 intercompany note to parent and exclude cash other accounts_receivable or investment_assets provided that taxpayer will have previously transferred the sub2 intercompany note to parent and the sub1 intercompany note to parent as discussed herein d the senior claim holders in their capacity as creditors will be the most senior class of taxpayer creditors to receive an equity_interest in sub1 in the proposed transaction in the form of new common_stock or warrants e taking into account i the value of the new equity and new term loans to be received by the senior claim holders in respect of their senior claims and ii the value of all consideration to be received by creditors of taxpayer with plr-109110-10 claims that are equal and junior to that of the senior claim holders the portion of the senior claims to which the new common_stock and warrants are allocable together with claims junior to such senior claims the proprietary interests of taxpayer at least percent of the fair_market_value of the total consideration received by all such holders in respect of such proprietary interests of taxpayer will consist of new common_stock and warrants f there is no plan or intention for sub1 or for any party related to sub1 within the meaning of sec_1_368-1 to redeem or acquire any new common_stock or warrants issued in the proposed transaction either directly or through any transaction agreement or other arrangement with any other person g the fair_market_value of the new common_stock and warrants and any other consideration to be received in the proposed transaction by the senior claim holders and the general unsecured claim holders will be approximately equal to the fair_market_value at the time of the exchange of such creditors’ claims constructively surrendered in exchange therefor h the fair_market_value of the assets to be acquired by sub1 in the proposed transaction will be approximately equal to the value of the consideration issued by sub1 in exchange therefor i sub1 has no plan or intention to sell or otherwise dispose_of any of the assets of taxpayer acquired in the transaction except for dispositions made in the ordinary course of business or in transfers described in sec_368 or sec_1_368-2 j sub1 or members of sub1’s qualified_group within the meaning of sec_1_368-1 will continue the historic_business of taxpayer or use a significant portion of taxpayer’s historic_business_assets in a business k sub1 has no plan or intention to liquidate or merge with or into another corporation subsequent to the proposed transaction l the liabilities of taxpayer to be assumed by sub1 within the meaning of sec_357 were incurred by taxpayer in the ordinary course of its business m except for the sub1 intercompany note to parent there is no inter-corporate indebtedness existing between sub1 and taxpayer that was acquired at a discount or was discounted except for the transactions preceding the proposed transaction no intercompany indebtedness existing between taxpayer and sub1 will be settled at a discount or otherwise plr-109110-10 n no two parties to the transaction are non-diversified investment companies as defined in sec_368 and iv o after taking into account the discharge and transactions preceding the proposed transaction the total fair_market_value of the assets transferred by taxpayer to sub1 will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by sub1 in connection with the exchange b the amount of liabilities owed to sub1 by taxpayer that were constructively discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by taxpayer in consideration for the transfer of assets to sub1 the fair_market_value of the assets of sub1 will exceed the amount of its liabilities immediately after the proposed transaction p taxpayer and sub1 will each pay its own expenses if any in connection with the proposed transaction q in the event the agency trust becomes effective the agency trust will qualify as a liquidating_trust within the meaning of sec_301_7701-4 r taxpayer will treat the sub1 reincorporation as a tax-free reorganization under sec_368 for all u s federal_income_tax purposes s pursuant to the proposed transaction taxpayer will distribute all merger consideration received from sub1 in the merger to the senior claim holders and general unsecured claim holders rulings based solely on the information submitted and the representations set forth above we rule as follows the proposed transaction will constitute a reorganization within the meaning of sec_368 taxpayer and sub1 will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by taxpayer on the transfer of all its assets to sub1 in exchange for the merger consideration and the assumption of assumed_liabilities sec_361 sec_361 sec_361 and sec_357 no gain_or_loss will be recognized by sub1 upon the receipt of all of taxpayer’s assets in exchange for the merger consideration sec_1032 plr-109110-10 the adjusted_basis of sub1’s assets received from taxpayer in the proposed transaction in the hands of sub1 will be in each instance the same as the adjusted_basis of such assets in the hands of taxpayer immediately prior to the exchange sec_362 sub1’s holding_period for the assets received from taxpayer in the proposed transaction will include in each instance the holding_period of those assets in the hands of taxpayer immediately prior to the exchange sec_1223 no gain_or_loss will be recognized by taxpayer upon the distribution of the merger consideration to the senior claim holders and general unsecured claim holders sec_361 pursuant to sec_381 and sec_1_381_a_-1 sub1 will succeed to and take into account the items described in sec_381 subject_to reduction with respect to excluded cancellation_of_indebtedness_income of taxpayer as required by sec_108 sec_1017 and sec_1_1502-28 and sec_1_108-7 these items will be taken into account by sub1 subject_to applicable provisions and limitations including the limitations specified in sec_381 sec_382 sec_383 sec_384 sec_904 sec_1502 and the regulations thereunder sec_1_381_b_-1 revrul_70_27 1970_1_cb_83 and revrul_80_144 c b with respect to the cancellation_of_indebtedness_income that is treated as realized directly by sub1 as a result of the proposed transaction and that is excluded from gross_income under sec_108 the liability floor of sec_1017 will be determined at sub1 taking into account the bases of sub1’s assets and the amount of sub1’s liabilities immediately after all of the steps of the proposed transaction sec_1_1502-28 to the extent that a claim of any taxpayer claimholder qualifies as a security within the meaning of sec_354 and sec_356 no gain_or_loss will be recognized by such claimholder upon the receipt of new common_stock warrants or sub1 securities in exchange for the claimholder’s taxpayer security except that the claimholder may recognize ordinary_income to the extent that the consideration is treated as received in satisfaction of accrued but unpaid interest sec_354 if a taxpayer claimholder also receives money or other_property in exchange for his or her taxpayer security including sub1 securities to the extent their principal_amount exceeds that of the taxpayer securities surrendered by the claimholder in the exchange the claimholder will recognize gain in an amount not in excess of the fair_market_value of such money or other_property sec_356 sec_356 no loss will be recognized by such taxpayer security holder sec_356 to the extent that a claim of any taxpayer claimholder qualifies as a security within the meaning of sec_354 and sec_356 the adjusted_basis of the new plr-109110-10 common_stock warrants and sub1 securities received by a taxpayer claimholder in exchange therefor will equal the adjusted_basis of the taxpayer security in the hands of the claimholder immediately before the distribution less the fair_market_value of any money or other_property distributed to the claimholder plus any gain recognized by the claimholder sec_358 the basis of money or other_property received by a taxpayer claimholder will be the fair_market_value of such money or other_property sec_358 to the extent that a claim of any taxpayer claimholder qualifies as a security within the meaning of sec_354 and sec_356 the holding_period of new common_stock warrants and sub1 securities received by a claimholder in exchange for his or her taxpayer security will include the period during which the claimholder has held the taxpayer security exchanged therefor provided such taxpayer security was a capital_asset in the hands of the holder sec_1223 caveats no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or about the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _douglas c bates__________ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate cc
